TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-00-00721-CV



                       Joe Dougherty/Jean Inman Dougherty, Appellants

                                                  v.

                       Jean Inman Dougherty/Joe Dougherty, Appellees




   FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT
        NO. 97-D-112, HONORABLE CHARLES F. RAMSAY, JUDGE PRESIDING



               After oral argument, the parties participated in a mediation at which they resolved the

disputes that were the subject of this appeal. By joint motion, they request that this Court modify the

district court’s final decree of divorce nunc pro tunc signed on January 29, 2001, affirm the judgment

as modified, and expedite issuance of the mandate. We grant their motion in all respects.

               In their motion, the parties represent that they have agreed to the following

modifications of the final decree of divorce nunc pro tunc signed on January 29, 2001:


       a. Joe Dougherty is ordered to pay to Jean Inman Dougherty spousal maintenance
          of $900 per month for a three-year period beginning November 1, 2001.

       b. The “survivor benefit coverage” of the military retirement is terminated to provide
          funds partially included in the spousal maintenance award.

       c. The entire Aetna Life Insurance and Annuity Fund is conveyed and awarded to
          Jean Inman Dougherty with the provisions that, if for any reason the value of that
          account has fluctuated to less than $16,000 at the time of transfer, Joe Dougherty
          is ordered to pay any balance in cash to Jean Inman Dougherty within sixty days
          of the date of this opinion and judgment so that the net value of the award is
            $16,000; Joe Dougherty must cooperate in preparation and signing of any
            documents necessary to transfer the Aetna Life Insurance and Annuity Fund to
            Jean Inman Dougherty.

        d. The award of the Aetna Life Insurance and Annuity Fund satisfies any and all
           awards and obligations under the final decree of divorce nunc pro tunc for the
           payment of attorney’s fees to Jean Inman Dougherty, as well as the award for the
           value of the United States Savings Bonds to Jean Inman Dougherty.

        e. Joe Dougherty shall pay all health insurance premiums to continue coverage of the
           current health/dental benefits for Jean Inman Dougherty for the period of thirty-
           six months commencing November 1, 2001 pursuant to Jean Inman Dougherty’s
           rights under COBRA.

        f. Each party shall bear his or her own costs of court and attorney’s fees.

        g. All other provisions of the final decree of divorce nunc pro tunc not otherwise in
           conflict remain binding, including Jean Inman Dougherty’s rights to fifty percent
           of that portion of Joe Dougherty’s retirement pay which is not disability pay (Joe
           Dougherty’s “disposable retirement pay”).


We modify the final decree of divorce nunc pro tunc signed January 29, 2001 as agreed by the parties

and affirm that decree as modified. We direct this Court’s clerk to expedite issuance of the mandate.

Any motions to enforce the final decree of divorce nunc pro tunc as modified shall be directed to the

district court.




                                              Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Patterson

Modified and, as Modified, Affirmed

Filed: October 18, 2001


                                                  2
Do Not Publish




                 3